 




Exhibit 10.99
RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE ALLIANCE DATA SYSTEMS CORPORATION
2005 LONG-TERM INCENTIVE PLAN
     THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), made as of
DATE (the “Grant Date”) by and between Alliance Data Systems Corporation (the
“Company”) and NAME (the “Participant”) who is an employee of the Company or one
of its Affiliates, evidences the grant by the Company of an award of restricted
stock units (the “Award”) to the Participant and the Participant’s acceptance of
the Award in accordance with the provisions of the Alliance Data Systems
Corporation 2005 Long-Term Incentive Plan (the “Plan”). The Company and the
Participant agree as follows:
     1.      Basis for Award. The Award is made under the Plan pursuant to
Section 6(f) thereof for service rendered to the Company by the Participant.
     2.      Restricted Stock Units Awarded.
          (a)      The Company hereby awards to the Participant, in the
aggregate, AMOUNT Restricted Stock Units which shall be subject to the
conditions set forth in the Plan and this Agreement.
          (b)      Restricted Stock Units shall be evidenced by an account
established and maintained for the Participant, which shall be credited for the
number of Restricted Stock Units granted to the Participant. By accepting this
Award, the Participant acknowledges that the Company does not have an adequate
remedy in damages for the breach by the Participant of the conditions and
covenants set forth in this Agreement and agrees that the Company is entitled to
and may obtain an order or a decree of specific performance against the
Participant issued by any court having jurisdiction.
          (c)      Except as provided in the Plan or this Agreement, prior to
vesting as provided in Sections 3 of this Agreement, the Restricted Stock Units
will be forfeited by the Participant and all of the Participant’s rights to
stock underlying the Award shall immediately terminate without any payment or
consideration by the Company, in the event of a Participant’s termination of
employment as provided in Section 4 below.
     3.      Vesting.
          (a)      Subject to Sections 2 and 4 of this Agreement, the Award will
vest upon attainment of the Performance Goals set forth in Section 3(b) below;
provided, that, the Participant is then employed by the Company or an Affiliate.
As soon as practicable after the Award vests and consistent with Section 409A of
the Code, payment shall be made in Stock (based upon the Fair Market Value of
the Stock on the day all restrictions lapse). The Committee shall cause a Stock
certificate to be delivered to the Participant or the Participant’s electronic
account with respect to such Stock free of all restrictions, or the Stock may be
delivered electronically. Any number of shares delivered shall be net of the
number of shares withheld pursuant to Section 11.

 



--------------------------------------------------------------------------------



 




     (b)      The restrictions described in this Agreement will lapse with
respect to all or a portion of the Restricted Stock Units on the date in 2008
(the “Vesting Date”) on which the Board determines the Company’s cash Earnings
Per Share (“EPS”) growth rate for the period that begins on January 1, 2007 and
ends on December 31, 2007 (the “Performance Period”); provided, that, the
performance criteria set forth below have been achieved; provided, further,
that, the Participant is still employed by the Company on such Vesting Date. If
the Participant ceases to be employed by the Company at any time prior to the
Vesting Date, the unvested Restricted Stock Units shall automatically be
forfeited upon such cessation of service. The number of Restricted Stock Units
that will vest on the Vesting Date (if any) will depend on whether a cash EPS
growth threshold milestone is achieved or exceeded for the Performance Period.
The measure for the number of Restricted Stock Units vesting will be based on
the Company’s cash EPS growth rate which for purposes of this calculation
includes stock-based compensation expense.
     The number of Restricted Stock Units vesting (if any) will be determined in
accordance with the following chart:

 



--------------------------------------------------------------------------------



 



                  Alliance Data Cash   % of Target PBRSU Award EPS Growth Rate  
Earned (1-yr Chg in EPS)            
 
           
36% and up
  Maximum     200 %
35%
        194 %
34%
        189 %
33%
        183 %
32%
        178 %
31%
        172 %
30%
        167 %
29%
        161 %
28%
        156 %
27%
        150 %
26%
        144 %
25%
        139 %
24%
        133 %
23%
        128 %
22%
        122 %
21%
        117 %
20%
        111 %
19%
        106 %
18%
  Target     100 %
17%
        94 %
16%
        88 %
15%
        81 %
14%
        75 %
13%
        69 %
12%
        63 %
11%
        56 %
10%
  Threshold     50 %
Below 10%
        0 %

     The Committee shall have the discretion to reduce or eliminate the number
of Restricted Stock Units that will vest based on a subjective evaluation of the
Participant’s performance. Any Restricted Stock Units that do not vest, whether
due to cash EPS performance or the exercise of Committee discretion, will be
forfeited.
     4.      Termination of Employment. Unless otherwise determined by the
Committee at time of grant or thereafter or as otherwise provided in the Plan,
any unvested portion of any outstanding Award held by a Participant at the time
of termination of employment or other service for any reason will be forfeited
upon such termination.

 



--------------------------------------------------------------------------------



 



     5.      Company; Participant.
          (a)      The term “Company” as used in this Agreement with reference
to employment shall include the Company and its Affiliates, as appropriate.
          (b)      Whenever the word “Participant” is used in any provision of
this Agreement under circumstances where the provision should logically be
construed to apply to the beneficiaries, the executors, the administrators, or
the person or persons to whom the Restricted Stock Units may be transferred by
will or by the laws of descent and distribution, the word “Participant” shall be
deemed to include such person or persons.
     6.      Adjustments; Change in Control.
          (a)      In the event that the Committee determines that any dividend
or other distribution (whether in the form of cash, Stock or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or exchange of Stock or other
securities, liquidation, dissolution, or other similar corporate transaction or
event, affects the Stock such that an adjustment is appropriate in order to
prevent dilution or enlargement of the rights of Participants under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of the number and kind of shares that may be issued in respect of Restricted
Stock Units. In addition, the Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, events described
in the preceding sentence) affecting the Company or any Affiliate or the
financial statements of the Company or any Affiliate or in response to changes
in applicable laws, regulations, or accounting principles. Notwithstanding the
foregoing, no such adjustment shall be authorized with respect to Awards subject
to Section 6(g) of the Plan to the extent that such authority could cause such
Awards to fail to qualify as “qualified performance-based compensation” under
Section 162(m)(4)(C) of the Code.
          (b)      In connection with a Change in Control, the Committee may, in
its sole discretion, accelerate the vesting with respect to the Award. If the
Award is not assumed, substituted for an award of equal value, or otherwise
continued after a Change in Control, the Award shall automatically vest prior to
the Change in Control at a time designated by the Committee. Timing of any
payment or delivery of shares of Stock under this provision shall be subject to
Section 409A of the Code.
          (c)      All outstanding Restricted Stock Units shall immediately vest
upon a termination of employment by the Company without Cause, within twelve
months after a Change in Control.
     7.      Clawback. Notwithstanding anything in the Plan or this Agreement to
the contrary, in the event that the Participant breaches any nonsolicitation
agreement entered into with, or while acting on behalf of, the Company or any
Affiliate, the Committee may (a) cancel the Award, in whole or in part, whether
or not vested, and/or (b) if such conduct or activity occurs within one year
following the vesting of any portion of the Award, require the Participant to
repay to the Company any shares received with respect to the Award (with such
shares valued

 



--------------------------------------------------------------------------------



 



as of the vesting date). Such cancellation or repayment obligation shall be
effective as of the date specified by the Committee. Any repayment obligation
may be satisfied in shares of Stock or cash or a combination thereof (based upon
the Fair Market Value of the shares of Stock on the date of repayment) and the
Committee may provide for an offset to any future payments owed by the Company
or any Affiliate to the Participant if necessary to satisfy the repayment
obligation; provided, however, that if any such offset is prohibited under
applicable law, the Committee shall not permit any offsets and may require
immediate repayment by the Participant.
     8.      Compliance with Law. Notwithstanding any of the provisions hereof,
the Company will not be obligated to issue or transfer any Stock to the
Participant hereunder, if the exercise thereof or the issuance or transfer of
such Stock shall constitute a violation by the Participant or the Company of any
provisions of any law or regulation of any governmental authority. Any
determination in this connection by the Committee shall be final, binding and
conclusive. The Company shall in no event be obliged to register any securities
pursuant to the Securities Act of 1933 (as now in effect or as hereafter
amended) or to take any other affirmative action in order to cause the issuance
or transfer of Stock pursuant thereto to comply with any law or regulation of
any governmental authority.
     9.      No Right to Continued Employment. Nothing in this Agreement or in
the Plan shall confer upon the Participant any right to continue in the employ
of the Company or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to discharge the Participant at
any time for any reason whatsoever, with or without Cause. Participant
acknowledges and agrees that the continued vesting of the Restricted Stock Units
granted hereunder is premised upon attainment of the performance goals set forth
herein and vesting of such Restricted Stock Units shall not accelerate upon his
termination of employment for any reason unless specifically provided for
herein.
     10.      Representations and Warranties of Participant. The Participant
represents and warrants to the Company that:
          (a)      Agrees to Terms of the Plan. The Participant has received a
copy of the Plan and has read and understands the terms of the Plan and this
Agreement, and agrees to be bound by their terms and conditions. In the event of
a conflict or inconsistency between the terms and provisions of the Plan and the
provisions of this Agreement, the Plan shall govern and control. All capitalized
terms not defined herein shall have the meaning ascribed to them as set forth in
the Plan. The Participant acknowledges that there may be adverse tax
consequences upon the vesting of Restricted Stock Units or later disposition of
the shares of Stock once the Award has vested, and that the Participant should
consult a tax adviser prior to such time.
          (b)      Cooperation. The Participant agrees to sign such additional
documentation as may reasonably be required from time to time by the Company.
     11.      Taxes and Share Withholding. At such time as the Participant has
taxable income in connection with an Award (a “Taxable Event”), the Company will
require the withholding of a portion of shares then issuable to the Participant
having an aggregate Fair Market Value equal to, but not in excess an amount
equal to, the minimum federal, state and

 



--------------------------------------------------------------------------------



 



local income taxes and other amounts as may be required by law to be withheld by
the Company in connection with the Taxable Event.
     12.      Notice. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom it is intended at such address as may from time to time be designated
by it in a notice mailed or delivered to the other party as herein provided;
provided, that, unless and until some other address be so designated, all
notices or communications by the Participant to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices or
communications by the Company to the Participant may be given to the Participant
personally or may be mailed to him or her at his or her address as recorded in
the records of the Company. Notwithstanding the foregoing, at such time as the
Company institutes a policy for delivery of notice by e-mail, notice may be
given in accordance with such policy.
     13.      Governing Law. This Agreement shall be construed and interpreted
in accordance with the laws of the State of Delaware without regard to its
conflict of law principles.
     14.      Electronic Transmission. The Company reserves the right to deliver
any notice or Award by email in accordance with its policy or practice for
electronic transmission and any written Award or notice referred to herein or
under the Plan may be given in accordance with such electronic transmission
policy or practice.
* * * * * *

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

     
 
  ALLIANCE DATA SYSTEMS
 
  CORPORATION
 
   
 
  By:
 
   
 
  (-S- TRANSIENT C. TAYLOR) [d43460d4346002.gif]
 
   
 
  Transient C. Taylor
 
  EVP, Human Resources
 
   
 
  PARTICIPANT
 
   
 
   
 
  NAME

 